17‐1826‐cv (L) 
Testa v. Becker 
 
                       UNITED STATES COURT OF APPEALS 
                           FOR THE SECOND CIRCUIT 
                                         
                                August Term 2017 
 
               (Argued: May 22, 2018            Decided: December 12, 2018) 
                                            
                            Nos. 17‐1826‐cv, 17‐1985‐cv 
                                            
                     –––––––––––––––––––––––––––––––––––– 
                                            
                           ROBERT TESTA, an individual, 
                                            
                         Plaintiff‐Appellee‐Cross‐Appellant, 
                                            
                                         ‐v.‐ 
                                            
    LAWRENCE BECKER, as plan administrator of the Xerox Corporation Retirement 
    Income Guarantee Plan, XEROX CORPORATION RETIREMENT INCOME GUARANTEE 
                     PLAN, an Employee Pension Benefit Plan, 
                                            
                       Defendants‐Appellants‐Cross‐Appellees. 
                     –––––––––––––––––––––––––––––––––––– 
 
Before:      PARKER, LIVINGSTON, CHIN, Circuit Judges.   
 
       In  1998,  Defendant‐Appellant‐Cross‐Appellee  Xerox  Corporation 
Retirement  Income  Guarantee  Plan  (“Xerox  Plan”)  issued  a  Summary  Plan 
Description explaining that it would calculate plan participants’ benefits using the 
so‐called  “phantom  account  offset”  method.    In  2006,  we  held  in  Frommert  v. 
Conkright, 433 F.3d 254 (2d Cir. 2006), that Defendant‐Appellant‐Cross‐Appellee 
Lawrence  Becker  (“Becker”)  could  not  use  the  phantom  account  offset  when 
calculating benefits for a group of over one hundred plan participants who were 
hired before 1998.    Three years later, Plaintiff‐Appellee‐Cross‐Appellant Robert 

                                           1 
Testa (“Testa”), who was hired before 1998, learned that Becker had applied the 
phantom  account  offset  to  him.    Testa  sued  Becker  under  ERISA  for  denial  of 
benefits and breach of fiduciary duty, alleging that Testa had defied our decision 
in  Frommert.    The  United  States  District  Court  for  the  Western  District  of  New 
York  (Larimer,  J.)  dismissed  Testa’s  denial‐of‐benefits  claim  as  untimely  but 
granted Testa summary judgment on his fiduciary‐duty claim.    Becker appealed 
the latter; Testa cross‐appealed the former.    We conclude that Testa’s denial‐of‐
benefits  claim  is  untimely, and  that Becker,  not  Testa, was entitled  to  summary 
judgment on the fiduciary‐duty claim.    Accordingly, the judgment of the district 
court is AFFIRMED in part, REVERSED in part, and the case is REMANDED with 
directions to enter judgment for Becker and the Xerox Plan. 
 
  FOR ROBERT TESTA:                        SHAUN  P.  MARTIN,  University  of  San 
                                           Diego  School  of  Law  (Amber  Ziegler, 
                                           John  A.  Strain,  Law  Offices  of  John  A. 
                                           Strain, Manhattan Beach, CA, on the brief), 
                                           San Diego, CA. 
                                            
  FOR LAWRENCE BECKER,                     NOAH LIPSCHULTZ (Margaret A. Clemens, 
  XEROX CORPORATION                        Pamela S.C. Reynolds, on the brief), Littler 
  RETIREMENT INCOME                        Mendelson, P.C., Fairport, NY. 
  GUARANTEE PLAN: 
 
DEBRA ANN LIVINGSTON, Circuit Judge: 

       This  case  presents  two  questions  concerning  the  Employee  Retirement 

Income Security Act (“ERISA”): 

        whether  a  litigant  may  bring  a  denial‐of‐benefits  claim  under  ERISA 
         when  the  limitations  period  is  six  years  and  his  claim  accrued  twelve 
         years before he sued; and 

        whether Frommert v. Conkright (“Frommert I”), 433 F.3d 254 (2d Cir. 2006), 
         ordered  Defendant‐Appellant‐Cross‐Appellee  Lawrence  Becker 




                                             2 
          (“Becker”) not to apply the so‐called “phantom account offset” to plan 
          participants who did not bring timely denial‐of‐benefits claims. 

The answer to both questions is no.    We therefore AFFIRM in part and VACATE 

in part the judgment below and REMAND the case to the district court for further 

proceedings consistent with this opinion. 

                                  BACKGROUND 

                              I.    Factual Background1 

      Becker  administers  the  Xerox  Corporation  Retirement  Income  Guarantee 

Plan (“Xerox Plan”).    This case concerns the method by which Becker calculates 

benefits for employees who left Xerox, then later returned to Xerox, and then later 

retired (the “rehired employees”).    When they initially left Xerox, these rehired 

employees typically received a lump sum payment equal to the total value of their 

then‐accrued  pension  benefit.    Consequently,  when  these  rehired  employees 

ultimately retired, their final pension benefits were reduced by the lump sum that 

they had previously received upon their initial departure.    During the period at 

issue in this case, however, Becker offset more than just this lump sum.2    He also 



      1  The facts presented below are, unless otherwise noted, undisputed facts derived 
from the parties’ submissions at summary judgment. 
      2  Throughout  this  opinion,  we  refer  to  the  Defendants‐Appellants‐Cross‐
Appellees collectively as “Becker.” 


                                           3 
deducted from the rehired employees’ benefits an additional sum approximating 

the interest that the previous disbursement would have earned had it remained in 

the pension plan.    This hypothetical interest deduction has come to be known as 

the “phantom account offset.”     

       In 1999, a group of more than one hundred plan participants sued the Xerox 

Plan,  alleging  that  the  terms  of  the  Xerox  Plan  did  not  allow  it  to  apply  the 

phantom account offset.    They argued that the phantom account offset violated 

ERISA’s  anti‐cutback  rule,  which  provides  that  “[t]he  accrued  benefit  of  a 

participant  under  a  plan  may  not  be  decreased  by  an  amendment  of  the  plan.”   

ERISA § 204(g)(1), 29 U.S.C. § 1054(g)(1).    The plaintiffs sued for denial of benefits 

under  ERISA  § 502(a)(1)(B),  29  U.S.C.  § 1132(a)(1)(B),  and  they  sought  an 

injunction  prohibiting  the  Xerox  Plan  from  using  the  phantom  account  offset 

under  ERISA  § 502(a)(3),  29  U.S.C.  § 1132(a)(3)  (creating  a  cause  of  action  “to 

enjoin any act or practice which violates any provision of this subchapter or the 

terms of the plan, or . . . obtain other appropriate equitable relief”).    In Frommert 

I, we held for the plaintiffs.    See 433 F.3d at 256–57. 

       We concluded that the Xerox Plan “attempted to implement the phantom 

account  offset  without  properly  amending  the  terms  of  the  Plan  or  providing 



                                             4 
adequate notice to rehired employees.”    Id. at 262.    The phantom account offset 

was  eventually  “added  by  amendment  of  the  Plan’s  text”  when  the  Xerox  Plan 

issued  its  1998  Summary  Plan  Description  (“SPD”),  which  explained  the 

mechanics of the phantom account offset in full.    Id. at 263.    We said that for this 

reason, “the phantom account may not be applied to employees rehired prior to 

the issuance of the 1998 SPD.”    Id.    We then permitted the plaintiffs to recover 

on their denial‐of‐benefits claim under ERISA § 502(a)(1)(B).    Id. at 270.    But we 

declined to issue “a judgment declaring that the phantom account is prohibited by 

ERISA  and  enjoining  its  application  in  calculating  the  benefits  of  any  Plan 

participants.”    Id. at 269; see also id. (commenting that “such sweeping relief [was] 

not  warranted”).    Beyond  ruling  out  broad  equitable  and  declaratory  relief, 

Frommert I did not decide on the plaintiffs’ appropriate remedy.    The Frommert 

parties have been litigating this issue ever since.    See, e.g., Frommert v. Conkright 

(“Frommert II”), 535 F.3d 111 (2d Cir. 2008), rev’d and remanded, 559 U.S. 506 (2010); 

Frommert v. Conkright (“Frommert III”), 738 F.3d 522 (2d Cir. 2013).3 




       3  After  we  decided  Frommert  I,  the  Ninth  Circuit  also  held  that  ERISA  did  not 
permit the application of the phantom account offset, though for different reasons.    See 
Miller v. Xerox Corp. Ret. Income Guarantee Plan, 464 F.3d 871, 876 (9th Cir. 2006).     


                                                5 
       After  we  decided  Frommert  I,  Becker  continued  to  apply  the  phantom 

account offset to some rehired employees who were not parties to the Frommert 

litigation.    This spawned a new batch of rehired employee litigation—including 

this  case.    Plaintiff‐Appellee‐Cross‐Appellant  Robert  Testa  (“Testa”)  began 

working at Xerox in 1972.    He left Xerox in 1983, taking a lump‐sum distribution 

of roughly $30,000 from the Xerox Plan.    He was rehired in 1985 and retired in 

2008.    When  Testa  retired,  Becker  applied  the  phantom  account  offset  in  his 

calculation  of  Testa’s  pension  benefits.    In  January  2009,  Testa  received  a 

“pension calculation statement” that informed Testa of the amount of benefits he 

would receive pursuant to the phantom account offset calculation.     

                                II.    Procedural History 

       After contesting Becker’s calculation of his benefits in two 2009 letters, Testa 

sued Becker and the Xerox Plan in January in the United States District Court for 

the  Central  District  of  California.    As  relevant  here,  he  alleged  two  principal 

claims  for  relief:  denial  of  benefits  under  ERISA  § 502(a)(1)(B)  and  breach  of 

fiduciary duty under § 502(a)(3), see Devlin v. Empire Blue Cross & Blue Shield, 274 

F.3d 76, 89 (2d Cir. 2001) (holding that plan participants may bring fiduciary‐duty 

claims  under  ERISA  § 502(a)(3)).    His  denial‐of‐benefits  claim  was  virtually 



                                             6 
identical  to  that  of  the  Frommert  plaintiffs:  the  phantom  account  offset 

impermissibly  reduced  his  pension  benefits.    Testa  then  argued  that  it  was  a 

breach  of  fiduciary  duty  for  Becker  to  continue  to  apply  the  phantom  account 

offset in light of this Court’s decision in Frommert I.4   

       The case was transferred to the United States District Court for the Western 

District of New York (Larimer, J.) in April 2010.    Becker then moved to dismiss 

both claims.    On October 30, 2013, the district court granted Becker’s motion in 

part, dismissing Testa’s denial‐of‐benefits claim on timeliness grounds.    Testa v. 

Becker, 979 F. Supp. 2d 379, 383–84 (W.D.N.Y. 2013).    The court first concluded 

that Testa’s denial‐of‐benefits claim became untimely in 2004 because Frommert I 

held that the Xerox Plan had incorporated the phantom account offset in 1998, and 

the statute of limitations for a denial‐of‐benefits claim in New York is six years.   

Id. at 383.    But the court did not dismiss Testa’s fiduciary‐duty claim.    Testa had 

argued  that  Becker  had  a  fiduciary  duty  to  comply  with  the  Second  Circuit’s 


       4   Because he filed his complaint in California, Testa initially alleged that Becker 
was enforcing the phantom account offset in violation of the Ninth Circuit’s decision in 
Miller.    After the case was transferred to New York, Testa began to argue that Becker 
defied both Miller and Frommert I.    On appeal, he has dropped all reference to Miller in 
his fiduciary‐duty arguments and instead relies principally on Frommert I.    We therefore 
focus our fiduciary‐duty discussion on Frommert I, rather than Miller.    See, e.g., Norton v. 
Sam’s Club, 145 F.3d 114, 117 (2d Cir. 1998) (“Issues not sufficiently argued in the briefs 
are considered waived and normally will not be addressed on appeal.”). 


                                              7 
decision in Frommert I, which, he maintained, held that “the phantom account may 

not be applied to employees”—like Testa—“rehired prior to the issuance of the 

1998 SPD.”    433 F.3d at 263.    The district court concluded that this claim was not 

untimely  because  the  statute  of  limitations  began  running  only  when  Becker’s 

decision  to  ignore  Frommert  I  “became  known  to”  Testa,  “presumably”  January 

2009 or earlier.    Testa, 979 F. Supp. 2d at 384.   

       At the end of discovery, both parties moved for summary judgment.    On 

May 9, 2017, the district court held for Testa.    See Testa v. Becker, No. 10‐CV‐6229L, 

2017 WL 1857384 (W.D.N.Y. May 9, 2017).    Becker had maintained that it was not 

a breach of fiduciary duty for him to continue to apply the phantom account offset 

to Testa because Testa could no longer bring a timely denial‐of‐benefits claim, as 

the court recognized in its October 30, 2013 decision.    The district court rejected 

this  argument,  concluding  that  Frommert  I  directed  Becker  not  to  apply  the 

phantom account offset to any employees rehired before 1998.    Citing Frommert 

I’s  apparent  mandate,  the  court  concluded  that  Testa  was  entitled  to  summary 

judgment on his fiduciary‐duty claim.     

       The  district  court  entered  final  judgment  on  May  10,  2017.    Becker 

appealed the district court’s May 9, 2017 decision granting summary judgment to 



                                             8 
Testa, and Testa cross‐appealed the district court’s October 30, 2013 dismissal of 

his denial‐of‐benefits claim.5     

                                          DISCUSSION 

                                                   I 

        We begin our analysis with Testa’s challenge to the district court’s dismissal 

of his denial‐of‐benefits claim on timeliness grounds.    We review de novo a district 

court’s grant of a motion to dismiss under Fed. R. Civ. P. 12(b)(6), accepting all 

factual allegations in the complaint as true and drawing all reasonable inferences 

in the plaintiff’s favor.    See, e.g., O’Donnell v. AXA Equitable Life Ins. Co., 887 F.3d 

124, 128 (2d Cir. 2018).    To survive a motion to dismiss, a complaint must contain 

sufficient factual allegations to state a claim for relief that is plausible on its face.   

See, e.g., id. 

        Testa first challenges the district court’s dismissal of his denial‐of‐benefits 

claim  on  timeliness  grounds.    ERISA  does  not  specify  a  limitations  period  for 

denial‐of‐benefits claims, so we apply “the most nearly analogous state limitations 




        5  Becker also appealed the district court’s October 30, 2013 denial of his motion to 
dismiss  Testa’s  fiduciary‐duty  claim,  but  he  does  not  contest  the  court’s  timeliness 
analysis  for  this  claim  in  his  opening  brief.    He  has  therefore  forfeited  this  challenge.   
See, e.g., McCarthy v. SEC, 406 F.3d 179, 186 (2d Cir. 2005). 


                                                   9 
statute.”    Burke v. PriceWaterHouseCoopers LLP Long Term Disability Plan, 572 F.3d 

76, 78 (2d Cir. 2009) (per curiam) (quoting Miles v. N.Y. State Teamsters Conference 

Pension  &  Ret.  Fund  Emp.  Pension  Benefit  Plan,  698  F.2d  593,  598  (2d  Cir.  1983)).   

“New  York’s  six‐year  limitations  period  for  contract  actions,  N.Y.  C.P.L.R.  213, 

applies” here, “as it is most analogous” to ERISA denial‐of‐benefits claims.    Id.   

An  ERISA  denial‐of‐benefits  claim  ordinarily  accrues  “when  a  plan  denies  a 

beneficiary’s formal application for benefits,” but it may also accrue “upon a clear 

repudiation  by  the  plan  that  is  known,  or  should  be  known,  to  the  plaintiff  — 

regardless  of  whether  the  plaintiff  has  filed  a  formal  application  for  benefits.”   

Carey v. Int’l Bhd. of Elec. Workers Local 363 Pension Plan, 201 F.3d 44, 47, 49 (2d Cir. 

1999).    Testa  does  not  contest  any  of  this.    This  first  issue  therefore  turns  on 

when Becker clearly repudiated Testa’s benefits. 

       The  district  court  held  that  Becker  clearly  repudiated  Testa’s  claimed 

pension  benefits  in  1998  when  he  updated  the  SPD  to  state  clearly  that  the 

phantom account offset would be used for all employees.    See Testa, 979 F. Supp. 

2d  at  383–84.    We  agree.    SPDs  play  a  “central  role . . . in  communicating  the 

terms  of  a  plan  to  its  members.”  Frommert  I,  433  F.3d  at  265.    For  this  reason, 

courts  in  this  Circuit  have  routinely  held  that  SPDs  may  constitute  clear 



                                              10 
repudiations  of  benefits. 6     And  most  importantly,  we  held  in  Frommert  I  that 

Xerox’s  1998  SPD  clearly  explained  that  the  phantom  account  offset  would  be 

applied to all rehired employees participating in the Xerox Plan.    See 433 F.3d at 

260 (“As the plaintiffs concede, the details of the phantom account offset functions 

were set out in full in the 1998 Summary Plan Description . . . .”).    That is why the 

Frommert I plaintiffs knew to challenge the phantom account offset after the 1998 

SPD’s  publication.    Accordingly,  Testa’s  denial‐of‐benefits  claim  became 

untimely in 2004. 

        Testa  does  not  contest  that  an  SPD  can  amount  to  a  clear  repudiation  of 

benefits.    Instead,  he  argues  that  the  1998  SPD  did  not  meet  this  bar, 

notwithstanding  our  holding  in  Frommert  I.    Testa  makes  four  principal 

arguments in support of his position.    All four are unavailing.   

        First, Testa maintains that “Defendants repeatedly said that they would not 

apply  the  phantom  account  to  anyone,  including  Testa,  if  they  ultimately  lost 

Frommert  (which  they  did).”    Testa  Br.  18;  see  also  id.  at  29  (accusing  Becker  of 




        6  See Hirt v. Equitable Ret. Plan for Emps., Managers & Agents, 285 F. App’x 802, 804 
(2d Cir. 2008) (summary order); Anderson v. Xerox Corp., 29 F. Supp. 3d 323, 331 (W.D.N.Y. 
2014),  aff’d  on  other  grounds,  614  F.  App’x  38  (2d  Cir.  2015)  (summary  order);  Bilello  v. 
JPMorgan Chase Ret. Plan, 607 F. Supp. 2d 586, 595–96 (S.D.N.Y. 2009). 


                                                  11 
making “ongoing misrepresentations” about whether the phantom account offset 

would be applied to Testa).    In his view, these misleading statements by Becker 

both illustrate that the 1998 SPD was not unambiguous and judicially estop Becker 

and  the  Xerox  Plan  from  asserting  a  timeliness  defense.    We  apply  judicial 

estoppel when “a party both takes a position that is inconsistent with one taken in 

a prior proceeding, and has had that earlier position adopted by the tribunal to 

which it was advanced.”    Uzdavines v. Weeks Marine, Inc., 418 F.3d 138, 148 (2d 

Cir. 2005) (quoting Stichting v. Schreiber, 407 F.3d 34, 45 (2d Cir. 2005)).     

      But the  only  “misrepresentation”  that Testa  identifies  is  a single  sentence 

from a 2014 memorandum in Kunsman v. Conkright, in which, Testa argues, Becker 

admitted that “[t]he decision reached in Frommert . . . will, as a matter of law, be 

applicable to” everyone rehired before 1998.    Defs. Mem. in Opp’n at 16, Kunsman 

v.  Conkright,  No.  08‐CV‐6080 (W.D.N.Y.  July  7, 2017).    Testa  has quoted Becker 

out  of  context.    That  memorandum  repeatedly  makes  the  same  argument  that 

Becker does in this case: that Frommert I permits him to apply the phantom account 

offset  to  rehired  employees  whose  claims  are  untimely.    See,  e.g.,  id.  at  13 

(opposing certification because “there are statute of limitations defenses that will 

apply  to  individual plaintiffs”).    Moreover, Becker  made  this  statement  sixteen 



                                            12 
years after the Xerox Plan issued the 1998 SPD, ten years after Testa’s claim went 

stale, and four years after Testa sued.    Becker’s Kunsman brief thus has no bearing 

on whether the 1998 SPD was ambiguous.    Nor could this brief have been “to the 

prejudice of” Testa, Uzdavines, 418 F.3d at 147, as his claims became untimely ten 

years before Becker filed it.    We therefore stand by our decision in Frommert I that 

the 1998 SPD unambiguously repudiated Testa’s benefits and reject Testa’s judicial 

estoppel argument. 

       Second, Testa contends that when the 1998 SPD was issued, Becker failed to 

disclose  that  he  would  refuse  to  comply  with  our  decision  in  the  Frommert 

litigation.    This  is  beside  the  point:  even  if  Becker  had  failed  to  comply  with 

Frommert I, this would not make the 1998 SPD any less of a clear repudiation of 

benefits.    We also note that Testa’s premise here is faulty because, as we explain 

below, Becker has not failed to comply with Frommert I.     

       Third,  Testa  argues  that  it  was  illegal  for  Becker  to  apply  the  phantom 

account offset to Testa after the plaintiffs won in Frommert I because ERISA plans 

must be “applied consistently with respect to similarly situated claimants.”    29 

C.F.R.  § 2560.503‐1(b)(5).    Yet  the  plaintiffs  in  Frommert  are  not  “similarly 

situated” to Testa: they sued before their limitations periods expired.    Testa did 



                                             13 
not.    As a result, this rule does not bar Becker from applying the phantom account 

offset to Testa or others like him.   

       Finally, Testa maintains that his denial‐of‐benefits claim has been equitably 

tolled ever since 1999, when the Frommert plaintiffs sued.    All ERISA denial‐of‐

benefits  claims,  in  his  view,  are  “akin  to  .  .  .  putative  class  action[s]”  because 

“Defendants  were  under  a  duty  to  apply  any  remedy  granted  in  the  pending 

Frommert action to all Plan participants.”    Testa Br. 36.    Therefore, he argues, his 

claims should be equitably tolled because the Supreme Court’s original “rationale” 

for  equitable  tolling  in  Am.  Pipe  &  Constr.  Co.  v.  Utah,  414  U.S.  538  (1974),  “is 

equally applicable to participant ERISA actions,” Testa Br. 37. 

       This  is  a  radical  argument:  no  court  to  our  knowledge  has  ever  held  that 

equitable tolling applies in every single ERISA denial‐of‐benefits action.    We will 

not be the first.    Cf. Heimeshoff v. Hartford Life & Accident Ins. Co., 571 U.S. 99, 115 

(2013) (declining to toll an ERISA claim because the plan did not allow for it).    But 

even if equitable tolling did apply, Testa would almost certainly not qualify for it.   

Litigants may benefit from equitable tolling only if they were “diligent in pursuit 

of their claims.”    China Agritech, Inc. v. Resh, 138 S. Ct. 1800, 1808 (2018).    Testa 

was not “diligent” in any sense of the word: he sat on his rights from 1998 to 2010. 



                                              14 
       In sum, the 1998 SPD was a clear repudiation of benefits that started the six‐

year limitations period.    Testa’s denial‐of‐benefits claim thus became untimely in 

2004.    We disagree with all of Testa’s arguments to the contrary, and we therefore 

AFFIRM the district court’s October 30, 2013 dismissal of Testa’s denial‐of‐benefits 

claim. 

                                               II 

       Becker  challenges  the  district  court’s  May  9,  2017  decision  granting 

summary  judgment  to  Testa  and  denying  Becker’s  cross‐motion  for  summary 

judgment.    “We review de novo the award of summary judgment, construing the 

evidence  in  the  light  most  favorable  to  the  nonmoving  party  and  drawing  all 

reasonable  inferences  and  resolving  all  ambiguities  in  its  favor.”    Jaffer  v.  Hirji, 

887 F.3d 111, 114 (2d Cir. 2018) (internal citations, quotation marks, and brackets 

omitted).    “Summary  judgment  is  appropriate  only  where  ‘there  is  no  genuine 

dispute as to any material fact and the movant is entitled to judgment as a matter 

of law.’”    Id. (quoting Fed. R. Civ. P. 56(a)). 

       Testa’s fiduciary‐duty claim is straightforward: “Defendants breached their 

fiduciary  duties  by  not  complying  with  this  Court’s  decision  in  Frommert  I.”   

Testa Br. 30; see also, e.g., id. at 31 (“Testa asserted a valid cause of action for breach 



                                              15 
of fiduciary duty based upon Defendants’ refusal to follow” Frommert I).    Becker 

argues that he, not Testa, was entitled to summary judgment on this claim.    In his 

view, Frommert I did not order Becker to stop applying the phantom account offset 

to plan participants who were not parties to the Frommert litigation.    We agree 

with Becker. 

       Frommert I did not order Becker to stop applying the phantom account offset 

to every single rehired employee who was hired before 1998.    Testa’s argument 

to the contrary turns on one clause in Frommert I: “the phantom account may not 

be applied to employees rehired prior to the issuance of the 1998 SPD.”    433 F.3d 

at  263.    Becker  contended  below  that  this  sentence  was  dictum.    The  district 

court  rejected  this  argument,  observing  that  this  sentence  “seems  like  a  clear 

directive.”    Testa, 2017 WL 1857384, at *5.    We agree with the district court that 

this  sentence  is  mandatory  in  tone,  but  that  is  not  the  end  of  our  inquiry.    To 

ascertain  Frommert  I’s  true  holding,  we  must  read  the  sentence  in  context.    See 

Bryan A. Garner et al., The Law of Judicial Precedent 58 (2016); see also, e.g., Cohens v. 

Virginia,  19  U.S.  (6  Wheat.)  264,  399  (1821)  (“[G]eneral  expressions,  in  every 

opinion, are to be taken in connection with the case in which those expressions are 

used.”). 



                                              16 
       Read  in  context,  Frommert  I  did  not  direct  Becker  to  stop  applying  the 

phantom account offset to every single employee rehired before the 1998 SPD was 

issued.    Frommert  I  stated  that  “the  phantom  account  may  not  be  applied  to 

employees rehired prior to the issuance of the 1998 SPD” when holding that the 

plaintiffs should win on their individual denial‐of‐benefits claims.    433 F.3d at 263.   

But Frommert I declined to issue “a judgment declaring that the phantom account 

is prohibited by ERISA and enjoining its application in calculating the benefits of 

any Plan participants,” even though the plaintiffs had requested that remedy.    Id. 

at  269–70;  see  also  id.  at  269  (commenting  that  “such  sweeping  relief  [was]  not 

warranted”).    Indeed, Frommert I did not order any remedy at all.    It remanded 

the case to the district court to craft one, and the plaintiffs then asked for individual 

relief.    See  Frommert  v.  Becker,  153  F.  Supp.  3d  599,  616  (W.D.N.Y.  2016) 

(“[D]efendants  are  hereby  directed  to  recalculate  and  pay  plaintiffs’  retirement 

benefits  . . . .”  (emphasis  added)).    Indeed,  the  Frommert  plaintiffs  seemingly 

never sought any additional equitable relief or to “make [their case] a class action.”   

See  Frommert  v.  Conkright,  472  F.  Supp.  2d  452,  465  &  n.8  (W.D.N.Y.  2007).   

Frommert I thus expressly declined to issue an order that would benefit Testa. 




                                            17 
       At the very least, Frommert I did not foreclose Becker from raising legitimate 

affirmative defenses against rehired employees.    We held as much in Frommert II.   

There, we concluded that the phantom account offset could be applied to Xerox 

Plan  participants  who  had  waived  their  rights  to  bring  ERISA  claims, 

notwithstanding Frommert I.    See Frommert II, 535 F.3d at 122; see also Anderson v. 

Xerox Corp., 614 F. App’x 38, 39 (2d Cir. 2015) (summary order) (enforcing ERISA 

waivers against plaintiffs challenging phantom account offsets).    Timeliness is as 

good  a  defense  as  waiver.    Consequently,  if  Becker  could  apply  the  phantom 

account offset to plan participants who waived their ERISA rights in Frommert II, 

he can also apply it to participants who cannot bring timely claims.     

       Both Testa and the district court respond, without further explanation, that 

there  is  a  distinction  between  applying  the  phantom  account  offset  to  plan 

participants who waived their rights and applying it to those who slept on them.   

We  disagree.    Timeliness  serves  “several  important  policies,  including  rapid 

resolution  of  disputes,  repose  . . . ,  and  avoidance  of  litigation  involving  lost 

evidence or distorted testimony of witnesses.”    Carey, 201 F.3d at 47.    None of 

those  considerations  were  present  in  Frommert  I.    And  all  of  them  suggest  the 

importance of a legitimate affirmative defense that—like the waivers at issue in 



                                            18 
Frommert II—Becker was entitled to raise here.    Finally, to the extent that Testa 

seeks to circumvent that defense by litigating under a fiduciary‐duty theory, we 

conclude  that  his  fiduciary‐duty  claim  is  no  more  than  his  untimely  denial‐of‐

benefits claim under another name.    Permitting him to recover simply because he 

recharacterized  his  original  argument  “would  render  the  [denial‐of‐benefits] 

limitation period a limit in name only.”    Id. at 49.   

       One  might  argue  that  an  ERISA  plan  fiduciary  reading  the  Frommert  I 

sentence at issue should have decided to stop applying the phantom account offset 

to Testa and employees like him, even if Frommert I did not technically order it.   

But that ignores the complex considerations that these fiduciaries face.    ERISA’s 

fiduciary provision does “not necessarily favor payment over nonpayment”; to the 

contrary, fiduciaries have an obligation “to preserve assets to satisfy future, as well 

as present, claims.”    Varity Corp. v. Howe, 516 U.S. 489, 514 (1996).    Furthermore, 

penalizing  Becker  for  not  trawling  through  Frommert  I  for  sentences  that  future 

litigants might quote out of context would make it difficult for plan administrators 

to  judge  the  scope  of  potential  liability.    See  also  Conkright,  559  U.S.  at  517 

(stressing  that  ERISA  was  meant  to  “assur[e]  a  predictable  set  of  liabilities” 

(emphasis added) (quoting Rush Prudential HMO, Inc. v. Moran, 536 U.S. 355, 379 



                                             19 
(2002))).    That  in  turn  would  imperil  their  ability  to  properly  invest  and  grow 

resources for the benefits of all plan participants.     

       As such, Becker did not breach his fiduciary duty by applying the phantom 

account offset to Testa, and Becker, not Testa, was entitled to summary judgment.   

We  therefore  REVERSE  the  district  court’s  May  9,  2017  grant  of  summary 

judgment to Testa.   

                                    CONCLUSION 

       For  all  these  reasons,  the  judgment  below  is  AFFIRMED  in  part, 

REVERSED  in  part,  and  the  case  is  REMANDED  with  directions  to  enter 

judgment for Becker and the Xerox Plan.   




                                            20